o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date cc ita conex-137895-14 uil 36b the honorable john barrasso m d united_states senate washington dc attention dear senator barrasso -------------- she wrote that the health insurance marketplace i am responding to your letter dated date on behalf of your constituent ------ --------------------------------- marketplace through which she enrolled herself and her son in health insurance mistakenly determined that they were not eligible for affordable employer-provided health insurance and qualified for advance_payments of the premium_tax_credit ----------- -------------------------- payments she also wrote about the employer insurance affordability rule and why if the family of the employee is able to enroll in the insurance the affordability of the insurance for the family is based on the cost of the insurance to just the employee is concerned that she will have to repay those advance credit the premium_tax_credit is a refundable tax_credit for certain individuals who enroll or who have a family_member who enrolls in a health insurance plan offered through a marketplace the law allows qualifying taxpayers who enroll in health insurance through a marketplace to receive the benefit of advance_payments of the premium_tax_credit the marketplace makes the determination of eligibility for advance credit payments when the taxpayer enrolls or enrolls a family_member in marketplace health insurance advance credit payments are made directly to the health insurance_company and reduce the out-of-pocket cost of the taxpayer’s premiums taxpayers who get the benefit of advance credit payments must when they file their tax_return for the year compare the actual premium_tax_credit they are allowed to their advance credit payments if the advance credit payments are more than their premium_tax_credit they must repay the excess advance credit payments on their tax_return for the year the amount of the repayment however may be limited for taxpayers with conex-137895-14 household_income of less than percent of the federal poverty_line for their family size for example a taxpayer filing jointly with a spouse who has household_income from through percent of the federal poverty_line for the taxpayer’s family size has to repay just dollar_figure of the excess advance_payments for an individual who enrolls in a marketplace health plan is not allowed a premium_tax_credit for the coverage if the individual can enroll in certain other coverage such as affordable health insurance offered by the individual’s employer or an employer of the individual’s family_member a marketplace should not authorize advance credit payments for coverage of an individual who can enroll in qualifying affordable employer health insurance under the law employer health insurance is affordable for the employee and the employee’s family members if the employee’s share of the premium for self-only coverage does not exceed percent of household_income sec_36b and sec_5000a of the internal_revenue_code code there is an exception to this affordability rule employer health insurance is not affordable for an individual if when the individual enrolls in a marketplace health plan the marketplace makes a determination that the employer health insurance offered to the individual is not affordable for the individual this rule allows taxpayers to rely on the marketplace’s determination that employer health insurance is unaffordable and the taxpayer is eligible for advance_payments of the premium_tax_credit please also note however that this affordability exception does not apply for an individual who with reckless disregard for the facts provides incorrect information to the marketplace -------------------------------- received a marketplace determination that her husband’s if employer health insurance was unaffordable for her and her son they have unaffordable employer coverage for the year if they did not enroll in the employer coverage and did not with reckless disregard for the facts provide incorrect information to the marketplace -------------------------------- also asked about the employer insurance affordability rule and why affordability for an employee’s family is based on the cost of the insurance to just the employee we understand her concern that this rule may prevent some family members from receiving a premium_tax_credit to assist with the purchase of marketplace coverage however the language in sec_36b and sec_5000a of the code specifies that the affordability of employer health insurance for family members of an employee who may enroll in the employer health insurance is based on the cost to provide insurance to just the employee conex-137895-14 i am sorry for the frustration your constituent experienced with this process but i hope this information is helpful if you need further assistance please contact me --------------- -------- -------------------- -------------------- or at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
